Order filed November 3,
2011
 
                                                                       In The
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00042-CR
                                                   
__________
 
                            JENNIFER
MARIE VALLEY, Appellant
                                                             V.
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 29th District Court
 
                                                         Palo
Pinto County, Texas        
                 
                                                       Trial
Court Cause No. 14161F
 

                                                                     O
R D E R
It
has been brought to the attention of the Court that Judith Mattern Hearn, attorney
for Appellant, has not filed a brief.  Appellant’s brief was originally due May
5, 2011.  The Court granted three motions for extension of time, with the last
one granted until October 7, 2011.  Appellant’s brief has not been received as
of this date.  The Court directs counsel to either file the brief by November
16, 2011, 11:00 a.m., or appear in person on November 16, 2011,
11:00 a.m., in the
11th Court of Appeals Courtroom, third floor of the Eastland County Courthouse
in Eastland, Texas, and be prepared to explain the inordinate delay in the
preparation of Appellant’s brief.
Signed
and entered this 3rd day of November 2011.
 
                                                                                                            JIM
R. WRIGHT
November 3, 2011                                                                              CHIEF
JUSTICE
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.